United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY
TRANSPORTATION SECURITY
ADMINISTRATION, RIO GRANDE VALLEY
INTERNATIONAL AIRPORT, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0105
Issued: December 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2016 appellant filed a timely appeal from a September 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its September 28, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore, this additional evidence cannot be considered for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

ISSUES
The issues are: (1) whether appellant has established that her claim should be expanded
to include the additional conditions of lumbosacral radiculopathy and ischiocapsular ligament
right hip sprain as a result of the accepted December 30, 2015 employment injury; (2) whether
appellant has established disability on or after March 12, 2016 as a result of her accepted
employment-related injury; and (3) whether OWCP abused its discretion in denying appellant’s
request for authorization of a wheelchair.
FACTUAL HISTORY
On January 5, 2016 appellant, then a 36-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that, on December 30, 2015, she sustained injury to
her right leg, middle lower buttocks area, and groin when a passenger grabbed her by the
shoulder to prevent herself from falling, but pulled appellant down to the floor with her. She
reported that the passenger caused her injury when she then pushed on appellant’s left leg and
then on her right leg.
By decision dated February 1, 2016, OWCP accepted the claim for sprain of sacroiliac
(SI) joint and sprain of other parts of the lumbar spine and pelvis. Appellant stopped work on
the date of injury and received wage-loss compensation intermittently on the supplemental rolls
from February 7 through March 12, 2016.
Appellant sought treatment with Dr. Audrey Jones, a doctor of osteopathic medicine,
beginning January 4, 2016. In her report, Dr. Jones described the December 30, 2015
employment incident. She also noted appellant’s history of a fall four years prior when she was
treated for back pain which resolved after one visit. Dr. Jones diagnosed right SI joint sprain and
pelvic sprain.
In a February 3, 2016 report, Dr. Jones noted appellant’s complaints of severe right lower
back and groin pain. A January 11, 2016 x-ray of the lumbar spine revealed slight scoliosis with
mild degenerative change, and a January 11, 2016 x-ray of the pelvis/hips revealed minimal
degenerative changes of the bilateral hips. Dr. Jones recommended a magnetic resonance
imaging (MRI) scan of the lumbar spine and pelvis and physical therapy. In a February 3, 2016
duty status report (Form CA-17), she restricted appellant from working more than six hours per
day.
On February 9, 2016 the employing establishment provided appellant a limited-duty
assignment within her work restrictions.
In a February 16, 2016 medical report, Dr. Jones noted appellant’s complaints of
continued low back and pelvic pain, reviewed diagnostic testing, and provided findings on
physical examination. A February 4, 2016 MRI scan of the pelvis revealed a focal tear in the
superior portion of the left side labrum of the head joint. A February 4, 2016 MRI scan of the
lumbar spine revealed slight disc bulging/herniation at L4-5 with no other acute findings on
examination. Dr. Jones diagnosed right SI joint sprain and pelvic sprain. She further requested
the diagnosis be upgraded to include radiculopathy from the lumbosacral region. Dr. Jones

2

reported that review of the lumbar spine MRI scan showed a slight disc herniation at L4-5 which
did not explain why appellant was so symptomatic and had not improved with conservative
treatments. She noted referral to an orthopedist for right hip pain. Dr. Jones further noted severe
right hip pain despite diagnostic testing showing only minimal degenerative changes and a focal
tear in the left-sided labrum of the head joint, which was not bothering appellant. In a
February 26, 2016 report, she noted follow up for right lower back and pelvic pain. In a
March 4, 2016 report, Dr. Jones noted follow up and reported that appellant continued to
experience right-sided low back pain, but was also experiencing left-sided low back pain.
Appellant complained of trouble walking and requested a wheelchair so that she could go to
stores with her family. Dr. Jones noted prior treatment of SI epidural steroid injections.
On March 5, 2016 appellant filed a claim for compensation (Form CA-7) for leave
without pay beginning February 21, 2016.3
In a March 10, 2016 report, Dr. Jones noted that appellant underwent two bilateral SI
steroid injections on March 7, 2016, but complained of continued low back and right hip pain.
She diagnosed right SI joint sprain and pelvic sprain. Dr. Jones requested that OWCP expand
appellant’s claim to include lumbosacral radiculopathy for continued low back pain and
ischiocapsular ligament right hip sprain due to continued right hip pain, laterally and anteriorly.
In a March 10, 2016 Form CA-17, Dr. Jones restricted appellant from working more than
five hours per day.
In another March 10, 2016 narrative report, Dr. Jones again requested that OWCP expand
the accepted conditions to include lumbosacral radiculopathy and ischiocapsular ligament right
hip sprain. She again reported that appellant had continued pain despite conservative treatment,
including two SI injections, and she made a referral to a neurologist. Dr. Jones described the
December 30, 2015 employment injury, reporting that at the time of appellant’s initial injury she
felt a pop in her groin when the woman pushed down on her right thigh while her knees were
split. She discussed appellant’s course of treatment, reviewed diagnostic testing, and provided
findings on physical examination. Dr. Jones requested an expansion of the diagnosis of right hip
sprain as appellant had not improved with conservative treatment, remained very symptomatic,
and had exacerbations with long periods of walking for which she requested a wheelchair. She
further noted that appellant was working light duty, taking medications, and attending physical
therapy.
On March 10, 2016 the employing establishment provided appellant a limited-duty
assignment within her five-hours-per-day work restriction.
Appellant stopped work completely on March 15, 2016 and did not return, seeking wageloss compensation for ongoing temporary total disability. On March 16, 2016 she filed a Form
CA-7 for leave without pay and night differential pay from March 6 to 19, 2016. Appellant
submitted a March 15, 2016 return to work/school note, though which a physician at the Green

3

The Board notes that OWCP subsequently approved wage-loss compensation for time lost from March 5
through 12, 2016.

3

Tree Health Clinic excused her from work from March 15 through 22, 2016. The physician’s
signature was illegible.
In a March 22, 2016 medical report, Dr. Jones documented appellant’s complaints of pain
and provided findings on physical examination.
In a March 23, 2016 form report, Dr. Alejandro Betancourt, a Board-certified
neurosurgeon, diagnosed sprain of the SI joint and sprain of other parts of the lumbar spine and
pelvis. He restricted appellant from returning to work from March 23 through April 23, 2016,
requesting she wear a lumbar brace while working.
By letter dated April 12, 2016, OWCP informed appellant that the medical evidence of
record was insufficient to support her claims for compensation. Appellant was advised of the
evidence needed to establish her claims and was afforded 30 days to submit the additional
evidence.
In an April 8, 2016 medical report and Form CA-17, Dr. Jones documented appellant’s
treatment and restricted her from work.
On April 12, 2016 OWCP routed Dr. Jones’ March 10, 2016 report, a statement of
accepted facts (SOAF), and the case file to an OWCP district medical adviser (DMA), for review
and a determination as to whether the wheelchair request was medically necessary for and
causally related to appellant’s accepted conditions of sprain of the SI joint and sprain of other
parts of the lumbar spine and pelvis. It further requested that the DMA provide an opinion
regarding whether the claim should be expanded to include lumbosacral radiculopathy and
ischiocapsular ligament right hip sprain. OWCP requested the DMA review Dr. Jones’
March 10, 2016 report for comment regarding causal relationship and medical necessity of the
prescribed treatment.
In medical reports dated April 15 through May 13, 2016, Dr. Shahid Rashid, a Boardcertified anesthesiologist, reported that appellant was under his care for pain management and
could not return to work until further notice. He noted appellant’s complaints of low back pain
which radiated to her hips and legs. Appellant reported that her pain was the result of a workrelated injury that occurred on December 30, 2015 when she was helping a person from falling.
Dr. Rashid noted use of a walker for support and stability with ambulations. He provided
epidural steroid injections and diagnosed low back pain, lumbar radiculopathy, lumbar foraminal
stenosis, lumbar spinal stenosis, lumbar facet dysfunction, lumbar disc displacement without
myelopathy, sacroiliitis, bilateral hip pain, hip osteoarthritis, internal derangement of left hip,
and internal derangement of right hip.
In an April 25, 2016 medical report, Dr. Betancourt described the December 2015 work
injury which resulted in a sprain of the lumbar spine at the SI level. He noted complaints of
continued low back pain radiating to the hips and lower extremities with pain in the groin area.
Dr. Betancourt reported a history of a work-related injury with severe back pain radiating to the
bilateral hips with problems ambulating, resulting in the use of a walker with wheels. He noted
problems walking with ataxia on the gait and decreased muscle mass on the thigh,

4

recommending a thoracic MRI scan to rule out disc disease. Dr. Betancourt diagnosed piriformis
syndrome, SI inflammation, and thoracic disc disease.
In a May 16, 2016 medical report, Dr. Arnold Berman, a Board-certified orthopedic
surgeon serving as OWCP’s DMA, responded to OWCP’s April 12, 2016 request. He
summarized findings on examination and diagnostic testing. Dr. Berman reported that a
February 3, 2016 follow-up examination noted a chief complaint of pelvis and low back pain and
revealed right SI pain when straightening, as well as tenderness in the left tensor fascia lata, right
iliotibial tract band, and right glute. He reported no basis to justify the use or purchase of a
wheelchair as appellant had no objective findings on examination in regards to the lumbar spine
and hip. Dr. Berman explained that the lumbar spine demonstrated negative straight leg raising
test, no sensory loss, reflex and motor examination was essentially normal, and she was fully
ambulatory. He noted that it would be extremely harmful to appellant’s progress if she were to
use a wheelchair. Dr. Berman further noted no basis or justification for the wheelchair because
her radiological studies demonstrated mild scoliosis and minimal degenerative changes of the
lumbar spine and no evidence of radiculopathy since the straight leg raising and all objective
tests were negative for radiculopathy. Dr. Berman opined that appellant should maintain
maximum levels of activity consistent with the onset of pain as it related to the lumbar spine and
that use of a wheelchair would have a negative impact on her functional level.
Dr. Berman further reported that there was no basis to expand the accepted conditions in
the claim. Although the MRI scan showed degenerative changes with a focal tear of the labrum
of the left hip, there were no clinical abnormalities and no reference to any abnormal findings on
examination regarding the hip. Further, while the MRI scan demonstrated a small labral tear,
there was no evidence that it had any clinical manifestations. Dr. Berman noted that there was
no evidence of lumbar radiculopathy as the lumbar strain had fully resolved, and the sprain of the
SI joint represented a questionable diagnosis. As such, he concluded that there was no basis to
expand the claim to include lumbar radiculopathy and right hip strain, noting that the only
diagnosis of importance was the lumbar strain which had resolved with no residuals.
By decision dated June 7, 2016, OWCP denied authorization for a wheelchair, finding
that the medical evidence of record failed to establish that the wheelchair was medically
necessary to address the effects of her work-related injury. It further noted that appellant’s
request to have the case expanded for diagnoses of lumbosacral radiculopathy and ischiocapsular
ligament right hip sprain was denied.
In another decision dated June 7, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period March 15, 2016 and continuing, finding that the medical evidence of
record failed to establish that she was disabled from work as a result of her accepted
December 30, 2015 employment injury.
By letter dated June 27, 2016, received June 30, 2016, appellant requested
reconsideration. She referenced submission of multiple medical reports and argued that her
physicians established that she was disabled as a result of her work-related injury. Appellant
further argued that her request for a wheelchair should be authorized and that the claim should be
expanded to include lumbosacral radiculopathy and ischiocapsular ligament right hip sprain. In

5

support of her claim, appellant resubmitted medical evidence previously of record, as well as
new medical documentation.
In medical reports dated February 17 and March 23, 2016, Dr. Betancourt noted a history
of the work injury and provided findings on examination. He reported that appellant complained
of severe pain to the bilateral hips with problems ambulating using a back brace. Physical
therapy revealed pain to the bilateral SI groove with examination revealing compression,
distraction, faber, and thigh trust tests bilaterally which confirmed sacroiliitis. Dr. Betancourt
further noted that an x-ray of the hip revealed degeneration to the bilateral hips and that a lumbar
MRI scan revealed a bulging disc which was not surgical at the moment. He recommended
continued physical therapy.
In progress notes dated May 5 through August 5, 2016, Dr. Rashid reported findings on
physical examination and provided epidural steroid injections to the right lumbar spine. In a
June 6, 2016 report, he noted that appellant reported a decrease in low back pain that was
radiating to her right hip and right leg following the epidural steroid injection. However,
appellant complained of continued low back pain which radiated to her hips and right leg.
Dr. Rashid noted lower back examination findings where range of motion was restricted and
painful in all directions. He reported that appellant was unable to perform a straight leg raising
test due to pain and her inability to cooperate. Bilateral hip examination revealed tenderness in
the right anterior groin and right infragluteal area tenderness. Dr. Rashid diagnosed low back
pain, lumbar radiculopathy, lumbar disc displacement without myelopathy, sacroiliitis, bilateral
hip pain, internal derangement of left hip, and internal derangement of right hip. In an August 5,
2016 report, he recommended electromyography (EMG) and nerve conduction velocity (NCV)
testing and diagnosed low back pain, lumbar radiculopathy, sacroiliitis, sprain of SI joint, sprain
of other parts of lumbar spine and pelvis, bilateral hip pain, and lumbar facet dysfunction.
In a May 24, 2016 report, Dr. Betancourt reported treating appellant for a December 30,
2015 work-related injury. Appellant experienced continued pain and had been developing
weakness and loss of balance, noting that she barely walked with a walker. Physical
examination revealed all five signs of SI joint pain including thigh thrust, faber test, compression
test, distraction test, and SI groove pain. Dr. Betancourt provided appellant steroid injections
and reported that, if her condition improved with rehabilitation, she could return to work. If she
did not improve after six months of epidural injections, she would likely require fusion at the SI
joint. Dr. Betancourt opined that he did not believe that appellant was physically capable of
performing the heavy-duty work she used to do which could worsen her injury and result in the
need for surgery.
In a May 25 and July 25, 2016 form report, Dr. Betancourt restricted appellant from
returning to work from May 25 through August 25, 2016.
In a July 25, 2016 report, Dr. Betancourt diagnosed trochanteric bursitis. He noted a
history of a work-related injury which caused continued severe pain to the hip area.
Dr. Betancourt recommended bilateral trochanteric bursitis injections for pain and inflammation.

6

By letter dated August 17, 2016, OWCP informed appellant that the reports of
Dr. Betancourt were insufficient to establish her claim for total disability. It requested additional
medical evidence and afforded appellant 30 days to submit the necessary evidence.
Appellant subsequently submitted an August 12, 2016 report from Dr. David Sack,
Board-certified in occupational medicine, who noted his request to review the case file as the
employing establishment’s medical review physician. Dr. Sack noted that his review was limited
to the available medical and claim documentation with no personal examination of appellant. He
reported that there were minimal objective findings for radiculopathy, as the examinations were
incomplete due to appellant’s pain and inability to cooperate, and mainly documented subjective
limited range of motion due to pain, subjective tenderness to palpation (with no spasms
documented), and decreased sensation to light touch which was also a subjective finding.
Dr. Sack reported that appellant continued to seek treatment for pain and was using a walker to
ambulate. He noted minimal physical objective evidence in the medical notes on file or in the
MRI scan previously reviewed to point to an anatomic source for appellant’s continued
symptoms. Dr. Sack reported that, if OWCP did not close the case based on the report of the
DMA, then appellant should be referred to a second opinion with EMG/NCV testing to
document objective indicators of pathology or injury.
By letter dated September 1, 2016, appellant argued that she submitted the required
medical evidence to establish her claim. She also noted submission of a supplemental
August 25, 2016 report from Dr. Betancourt which addressed OWCP’s issues with her claim for
disability and explained why she could not return to work.
In an accompanying August 25, 2016 report, Dr. Betancourt reported that he evaluated
appellant for an injury that she sustained at work on December 30, 2015. Since the evaluation
appellant was barely walking with the assistance of a walker. Dr. Betancourt reported that
appellant was unable to lift anything from the floor, unable to bend, and could barely sit and
stand for more than 30 minutes. Appellant was unable to support herself sitting in a chair and
could not stand up from the chair by herself without assistance. Dr. Betancourt noted a diagnosis
of bilateral sacral injury, severe in nature, as well as bilateral superior trochanteric bursitis that
appeared to be related to the injury that she sustained at work. He concluded that appellant could
not perform her regular work duties as she was unable to lift, twist, walk passengers through a
scan unit, or bend and check passengers below the knees.
In medical reports dated June 21 through August 17, 2016, Dr. Alex Flores, a treating
chiropractor, provided examination findings and diagnosed sprain of the SI joint and sprain of
other parts of the lumbar spine and pelvis.
By decision dated September 28, 2016, OWCP denied modification of the June 7, 2016
decisions, finding that the medical evidence of record failed to establish that she was disabled
from work due to the accepted December 30, 2015 employment injury. It further noted that she
failed to establish the medical necessity for a wheelchair or that the claim should be expanded to
include the requested additional diagnosed conditions.

7

LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.4
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such a causal relationship.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.6
Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for sprain of the SI joint and sprain of other parts of
lumbar spine and pelvis as a result of the December 30, 2015 employment injury. Appellant
subsequently requested that OWCP expand her claim to include the additional diagnosed
conditions of lumbosacral radiculopathy and ischiocapsular ligament right hip sprain. The Board
finds that appellant has not met her burden of proof to establish that these claimed conditions
were causally related to the December 30, 2015 employment injury.8
In support of her claim, appellant submitted medical reports from Dr. Jones dated
January 4 through April 8, 2016 which requested the diagnoses be expanded to include
lumbosacral radiculopathy and ischiocapsular ligament right hip sprain. In her March 10, 2016
report, she noted that the diagnoses should be expanded to include lumbosacral radiculopathy
and ischiocapsular ligament right hip sprain because of appellant’s continued pain. The Board
has consistently held that pain is a symptom, rather than a compensable medical diagnosis.9
Moreover, an increase in pain alone does not constitute objective evidence of disability.10

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

8

T.K., Docket No. 16-1543 (issued March 13, 2017).

9

C.F., Docket No. 08-1102 (issued October 10, 2008).

10

M.R., Docket No. 14-11 (issued August 27, 2014).

8

While Dr. Jones described the December 30, 2015 employment injury, she failed to
provide rationale explaining how the additional diagnoses of lumbosacral radiculopathy and
ischiocapular ligament right hip sprain were causally related to the accepted work injury. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.11
Dr. Jones failed to address how the specific employment injury physiologically caused these
conditions, only generally noting that appellant did not improve with conservative treatment,
remained very symptomatic, and had exacerbations with long periods of walking. While she
mentioned that appellant felt a pop in her groin at the time of the injury, she failed to provide a
sufficient explanation as to the mechanism of injury pertaining to this traumatic injury claim,
namely, how the type of fall appellant sustained would cause or aggravate appellant’s
lumbosacral radiculopathy and ischiocapsular ligament right hip sprain.12 As such, Dr. Jones’
reports are of limited probative value and insufficient to meet appellant’s burden of proof.13
In medical reports dated April 15 through August 5, 2016, Dr. Rashid diagnosed low
back pain, lumbar radiculopathy, lumbar foraminal stenosis, lumbar spinal stenosis, lumbar facet
dysfunction, lumbar disc displacement without myelopathy, sacroiliitis, sprain of the SI joint,
sprain of other parts of lumbar spine and pelvis, bilateral hip pain, hip osteoarthritis, and bilateral
internal derangement of her hip. While he provided numerous diagnoses, Dr. Rashid failed to
provide any opinion that these conditions were caused or aggravated by the December 30, 2015
employment injury. Although he described the December 30, 2015 employment injury,
Dr. Rashid only generally repeated appellant’s allegations pertaining to the work injury. Such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how the
accepted employment incident actually caused the diagnosed conditions.14 As such, Dr. Rashid’s
reports are insufficient to establish that appellant’s claim should be expanded to include the
additional diagnosed conditions.
In medical reports dated February 17 to August 25, 2016, Dr. Betancourt described the
December 30, 2015 employment injury and provided examination findings. In his August 25,
2016 report, he noted a diagnosis of bilateral sacral injury, severe in nature, as well as bilateral
superior trochanteric bursitis that appeared to be related to the accepted employment injury. The
Board finds that Dr. Betancourt’s opinion on causation is highly speculative as he generally
noted that her diagnosis appeared to be related to the work injury without a firm conclusion that
the employment injury did in fact cause or aggravate her diagnosed conditions.15 The opinion of
a physician supporting causal relationship must not be speculative or equivocal.16 To be of
11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

S.W., Docket 08-2538 (issued May 21, 2009).

13

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
14

K.W., Docket No. 10-98 (issued September 10, 2010).

15

See Michael R. Shaffer, 55 ECAB 339 (2004).

16

Rickey S. Storms, 52 ECAB 349 (2001).

9

probative value, a physician’s opinion on causal relationship should be one of reasonable
medical certainty.17 As Dr. Betancourt failed to provide a medically sound explanation of how
the specific employment injury, in particular physiologically, caused or aggravated her
diagnosed conditions, his reports are insufficient to establish her claim.18
The remaining medical evidence is also insufficient to establish appellant’s claim. The
May 16, 2016 medical report of Dr. Berman, serving as OWCP’s DMA, provided support that
the claim should not be expanded to include lumbar radiculopathy and right hip strain,
explaining that there were no clinical abnormalities to explain these additional findings.
Dr. Berman noted that there was no evidence of radiculopathy as objective tests revealed
negative findings and radiological studies demonstrated mild scoliosis and minimal degenerative
changes of the lumbar spine. With respect to appellant’s right hip, diagnostic studies revealed a
focal tear of the labrum of the left hip despite subjective complaints on the right. Dr. Sack’s
August 12, 2016 report also fails to provide support for expansion of the claim as he noted little
physical objective evidence in the medical notes or diagnostic testing which pointed to an
anatomic source for appellant’s continued symptoms.
The reports of appellant’s chiropractor, Dr. Flores, are also insufficient to establish
appellant’s claim.19 A chiropractor is not considered a physician under FECA unless it is
established that there is a spinal subluxation as demonstrated by x-ray to exist.20 Dr. Flores did
not diagnose subluxation based on the results of an x-ray.21 Therefore, his reports do not
constitute probative medical evidence as he does not meet the statutory definition of physician
under FECA.
On appeal appellant asserts that the December 30, 2015 employment incident caused her
additional injury. Appellant, however, has not submitted a rationalized medical report showing
that she sustained work-related conditions on December 30, 2015 other than the already accepted
sprain of the SI joint and sprain of other parts of the lumbar spine and pelvis. As such, the Board
finds that appellant has not met her burden of proof to establish additional work-related
conditions causally related to the accepted December 30, 2015 employment injury.22

17

See Beverly R. Jones, 55 ECAB 411 (2004).

18

T.G., Docket No. 14-751 (issued October 20, 2014).

19

In assessing the probative value of chiropractic evidence, the initial question is whether the chiropractor is
considered a physician under 5 U.S.C. § 8101(2).
20

See Kathryn Haggerty, 45 ECAB 383 (1994).

5 U.S.C. § 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
21

22

Patricia J. Bolleter, 40 ECAB 373 (1988).

10

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under FECA,23 the term disability is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.24
Whether a particular injury causes an employee to be disabled from work and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.25 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work. When a
physician’s statements consist only of a repetition of the employee’s complaints that excessive
pain caused an inability to work, without making an objective finding of disability, the physician
has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.26 The Board will not require OWCP to pay compensation for disability without
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.27
ANALYSIS -- ISSUE 2
OWCP accepted appellant’s claim for sprain of SI joint and sprain of other parts of the
lumbar spine and pelvis as a result of the December 30, 2015 employment incident. Appellant
has the burden of proving by the weight of the substantial, reliable, and probative evidence a
causal relationship between her claimed disability on or after March 12, 2016 and the accepted
December 30, 2015 employment injury.28 The reports of her physicians do not provide a
rationalized medical opinion finding her disabled from work on or after March 12, 2016 due to
her accepted sprain of SI joint and sprain of the lumbar spine and pelvis. Therefore, the medical
evidence submitted is insufficient to meet appellant’s burden of proof.29
In a March 10, 2016 Form CA-17, Dr. Jones restricted appellant to five hours per day of
work. She did not comment on appellant’s work restrictions until an April 8, 2016 Form CA-17
which found her totally disabled and restricted her from working. While the Form CA-17 noted
23

5 U.S.C. §§ 8101-8193.

24

See Prince E. Wallace, 52 ECAB 357 (2001).

25

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

26

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

27

Id.

28

See supra note 25; see also Amelia S. Jefferson, 57 ECAB 183 (2005).

29

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

right SI joint sprain and pelvic sprain, Dr. Jones failed to explain why appellant was disabled and
unable to complete her job functions as a result of the accepted work conditions. Because she
did not provide any medical rationale for her conclusion that appellant was unable to work due to
the December 30, 2015 employment injury, her reports are of diminished probative value and
insufficient to establish her claim for disability.30
The reports of Dr. Rashid also fail to establish appellant’s claim for disability beginning
on or after March 12, 2015. In his April 15, 2016 report, Dr. Rashid explained that appellant was
under his care for pain management and could not return to work until further notice. He noted
numerous diagnoses including low back pain, lumbar radiculopathy, lumbar foraminal stenosis,
lumbar spinal stenosis, lumbar facet dysfunction, lumbar disc displacement without myelopathy,
sacroiliitis, bilateral hip pain, hip osteoarthritis, and bilateral internal derangement of hip. As
previously noted, the claim has only been accepted for sprain of the SI joint and sprain of other
parts of the lumbar spine and pelvis. As Dr. Rashid provided numerous diagnoses, it is unclear if
appellant’s disability is related to the accepted work-related injuries or a result of a preexisting,
nonoccupational condition.31 He also failed to address appellant’s capacity for work or the
reasons why she was unable to continue her duties other than generally noting pain and the use
of a walker. The Board has held that a medical opinion that is not fortified by rationale is of
diminished probative value.32 As Dr. Rashid failed to provide a rationalized opinion as to why
appellant was disabled as a result of her accepted December 30, 2015 work injuries, his reports
are insufficient to meet appellant’s burden of proof.33
In medical reports dated February 17 through August 25, 2016, Dr. Betancourt diagnosed
bilateral superior trochanteric bursitis, bilateral sprain of the SI joints, piriformis syndrome, SI
inflammation, and thoracic disc disease. The Board notes that Dr. Betancourt failed to report on
appellant’s disability until May 24, 2016 when he noted that appellant was not physically
capable of performing the heavy-duty work she used to do as it could worsen her injury and
result in the need for surgery. The Board has long held that prophylactic work restrictions do not
establish a basis for wage-loss compensation.34 A fear of future injury is not compensable under
FECA.35 Moreover, Dr. Betancourt failed to address appellant’s disability for the period claimed
beginning on March 12, 2016.
Dr. Betancourt’s August 25, 2016 report also failed to provide a fully-rationalized
opinion that appellant was disabled as a result of the December 30, 2015 employment injury. He
noted that she was barely walking with the assistance of a walker, was unable to lift anything
from the floor, unable to bend, could barely sit and stand for more than 30 minutes, was unable
to support herself sitting in a chair, and could not stand up from the chair by herself without
30

S.B., Docket No. 13-1162 (issued December 12, 2013).

31

J.H., Docket No. 12-1848 (issued May 15, 2013).

32

Cecilia M. Corley, 56 ECAB 662 (2005).

33

Deborah L. Beatty, 54 ECAB 334 (2003).

34

D.N., Docket No. 14-657 (issued June 26, 2014).

35

Manuel Gill, 52 ECAB 282, 286 n.5 (2001).

12

assistance. Dr. Betancourt noted a diagnosis of bilateral sacral injury, severe in nature, as well as
bilateral superior trochanteric bursitis that appeared to be related to the injury that she suffered at
work. He concluded that appellant could not perform her regular work duties as she was unable
to lift, twist, walk passengers through a scan unit, or bend and check passengers below the knees.
In this instance, it is unclear if the physician is attributing appellant’s disability to the accepted SI
joint sprain or the bilateral superior trochanteric bursitis which has not been accepted as a
condition related to the December 30, 2015 employment injury.36 Dr. Betancourt failed to
explain how and why appellant’s condition continued to worsen despite continued treatment and
having been off work since March 12, 2016,37 nor did he discuss the objective examination
findings and why they did not correlate with appellant’s subjective complaints, as noted by
Dr. Jones, Dr. Berman, and Dr. Sack. Moreover, diagnostic studies reveal a preexisting
degenerative condition of the lumbar spine. Dr. Betancout did not address why appellant’s
complaints and disability were not caused by her preexisting injury, nor did he discuss whether
her preexisting injury had progressed beyond what might be expected from the natural
progression of that condition.38 It remains unclear whether appellant’s disability was caused by
the December 30, 2015 employment injury, a result of a preexisting condition, or due to
degenerative changes. A well-rationalized opinion is particularly warranted when there is a
history of a preexisting condition.39 While Dr. Betancourt had some knowledge of appellant’s
job duties, he failed to provide a fully-rationalized opinion finding her disabled as a result of the
accepted December 30, 2015 employment injuries beginning on or after March 12, 2016. As
such, his reports are insufficient to meet appellant’s burden of proof.40
The Board notes that appellant also submitted return to work medical notes and forms
containing illegible signatures which found her disabled from March 15 through April 23, 2016,
and May 25 through August 25, 2016. Consequently, these documents are of no probative value
on appellant’s claim for wage-loss compensation, as it cannot be discerned whether a physician
signed or authored the documents.41
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.42 The issue
of whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.43 Because appellant has not submitted
36

W.F., Docket No. 12-479 (issued November 27, 2012); Dean E. Pierce, 40 ECAB 1249 (1989).

37

S.T., Docket No. 11-1316 (issued January 25, 2012).

38

R.E., Docket No. 14-868 (issued September 24, 2014).

39

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

40

L.J., Docket No. 14-523 (issued August 7, 2014).

41

See also Sheila A. Johnson, 46 ECAB 323, 327 (1994); see Merton J. Sills, 39 ECAB 572, 575 (1988).

42

See supra note 28.

43

See Sandra D. Pruitt, 57 ECAB 126 (2005).

13

any reasoned medical opinion evidence to show that she suffered from employment-related
residuals or disability on or after March 12, 2016 as a result of her accepted sprain of SI joint and
sprain of other parts of lumbar spine and pelvis, the Board finds that appellant has not met her
burden of proof to establish her claim for disability compensation.44
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician who OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability or
aid in lessening the amount of monthly compensation.45 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.46
In interpreting section 8103, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA. OWCP has the general objective of ensuring that an
employee recovers from his or her injury to the fullest extent possible, in the shortest amount of
time. It therefore has broad administrative discretion in choosing means to achieve this goal.
The only limitation on OWCP’s authority is that of reasonableness.47 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury by submitting rationalized
medical evidence that supports such a connection and demonstrates that the treatment is
necessary and reasonable.48 While OWCP is obligated to pay for treatment of employmentrelated conditions, the employee has the burden of establishing that the expenditure is incurred
for treatment of the effects of an employment-related injury or condition.49

44

The Board will not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation. L.L., Docket No. 13-2146 (issued
March 12, 2014). See also William A. Archer 55 ECAB 674, 679 (2004).
45

5 U.S.C. § 8103(a).

46

See Dale E. Jones, 48 ECAB 648, 649 (1997).

47

Dr. Mira R. Adams, 48 ECAB 504 (1997).

48

See Debra S. King, 44 ECAB 203 (1992).

49

Kennett O. Collins, Jr., 55 ECAB 648, 654 (2004).

14

ANALYSIS -- ISSUE 3
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for a wheelchair.50
OWCP accepted appellant’s claim for sprain of SI joint and sprain of other parts of the
lumbar spine and pelvis. Appellant requested a wheelchair arguing that the equipment was
medically necessary. The reports of Dr. Jones note that appellant complained of trouble walking
and requested a wheelchair so that she could go to the mall and stores with her family. However,
Dr. Jones never determined that the wheelchair was medically necessary and merely repeated
appellant’s request for the medical equipment. While Dr. Rashid and Dr. Betancourt both noted
difficulty walking with a walker, neither physician provided a prescription for a wheelchair or
opined that it was causally related to the accepted conditions related to the December 30, 2015
employment injury. The medical evidence of record failed to provide any detailed findings or
reasoned explanation for the conclusion that a wheelchair was medically necessary. Medical
opinions that lack a rationale for the opinion are of diminished probative value.51
The May 16, 2016 report of Dr. Berman, serving as OWCP’s DMA, provides support that
a wheelchair was not medically necessary.52 Dr. Berman noted that appellant had no objective
findings on examination in regards to the lumbar spine and hip. He further noted no basis or
justification for the wheelchair because her radiological studies demonstrated mild scoliosis and
minimal degenerative changes of the lumbar spine. Therefore, there could not be any evidence
of radiculopathy since the straight leg raising and all objective tests were negative for
radiculopathy. Dr. Berman opined that appellant should maintain maximal levels of activity
consistent with the onset of pain as it related to the lumbar spine as use of a wheelchair would
have a negative impact on her functional level.
An abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.53 OWCP has broad discretion pursuant to section
8103 of FECA to determine whether purchase of a wheelchair is likely to cure or give relief for
the accepted employment-related injury. As appellant’s physicians offered no medical rationale
to explain why she needed a wheelchair due to the accepted work-related injuries, OWCP did not
abuse its discretion in this case. There is no probative medical evidence of record explaining the
need for a wheelchair.54

50

A.W., Docket No. 16-1812 (issued March 15, 2017).

51

See William D. Farrior, 54 ECAB 566, 569 (2003).

52

R.T., Docket No. 15-1760 (issued January 4, 2016).

53

Gerald A. Carr, 55 ECAB 225 (2004).

54

M.B., Docket No. 06-701 (issued December 4, 2006); Thomas Lee Cox, 54 ECAB 509 (2003); Stella M. Bohlig,
53 ECAB 341 (2002).

15

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to expand her claim to
include the additional conditions of lumbosacral radiculopathy and ischiocapsular ligament right
hip sprain as a result of the accepted December 30, 2015 employment injury. The Board further
finds that appellant failed to establish that she continued to suffer from employment-related
residuals or disability on or after March 12, 2016 as a result of her accepted employment-related
injuries. The Board also finds that OWCP did not abuse its discretion by denying appellant’s
request for authorization to purchase a wheelchair.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

